Citation Nr: 1532004	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-44 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the amount of $69,188.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had honorable active military service from July 1973 to July 1977 and from December 1980 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA).  This appeal was processed using the Veterans Benefits Management System (VBMS).  

In his substantive appeal, the Veteran indicated that he wanted a hearing at the RO before a traveling Veterans Law Judge.  In response, the Veteran was informed by letter that the hearing was scheduled in June 2015.  The Veteran failed to report for the scheduled hearing.  He also did not request a postponement and has provided no explanation for his failure to attend the hearing.  Accordingly, the request for a hearing is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2009, the RO was notified by VA's Fugitive Felon Program that there was an outstanding warrant for the Veteran's arrest issued on October 12, 1998 by the Hillsborough County Sheriff's Office, Warrant Number 319705825, for the offense of "Obstructing Justice."  Thereafter, in an August 2009 letter, the RO notified the Veteran that, based upon this outstanding arrest warrant, he was considered a "fugitive felon" and, therefore, the RO was proposing to suspend his VA benefits effective May 1, 2003, the date of his initial award for benefits.  By letter issued in November 2009, the Veteran was notified that his VA benefits were stopped effective May 1, 2003 due to a fugitive warrant for his arrest issued by the Hillsborough County Sheriff's Office.

In a September 2010 statement of the case, the AOJ noted that the Veteran had not submitted any evidence showing that the October 1998 warrant had been cleared.
Subsequent to the September 2010 statement of the case, the evidence includes a February 2012 Report of General Information, which demonstrates that the RO was informed by the Warrant Office at the Hillsborough County Sherriff's Office that the Veteran was arrested in Butler County, Ohio, in August 2009.  On October 7, 2009, he was transferred to Hillsborough County, Florida, and the warrant, number 319705825, was "executed."  On October 19, 2009, the Veteran was released.   

Upon review of the record, it does not appear that the AOJ has considered the February 2012 Report of General Information tending to show that the October 1998 warrant was executed.  Also, neither the Veteran nor his representative have waived initial review by the AOJ of this evidence.  Notably, the Veteran's substantive appeal was received prior to February 2, 2013; as such, this evidence is not subject to initial review by the Board without a waiver by the Veteran.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).

Given this new information, which suggests that the Veteran's outstanding warrant was executed on October 7, 2009, the AOJ should consider on remand whether the Veteran's VA benefits should be reinstated beginning October 7, 2009, and should provide adjustment to the overpayment, if in order.

Moreover, the Board notes that despite the February 2012 Report of General Information, the evidence does not include any official documentation from either the Hillsborough County Sheriff's Office or the Hillsborough County Circuit Court with regard to the October 1998 warrant.  The only document showing there was an outstanding warrant is the notice from VA's Fugitive Felon Program.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Hillsborough County Sheriff's Office or the Hillsborough County Circuit Court, or any other appropriate Florida state agency and request a copy of all records relating to the issuance and execution/clearance of the arrest warrant, number 319705825, issued on October 12, 1998 for the offense of obstructing justice.  A negative reply should be requested if any records are not available.
2.  If it is confirmed that the October 1998 warrant has been executed, the AOJ should adjudicate the issue of the validity of the overpayment, to include consideration as to whether the overpayment amount should be adjusted.

3.  Then readjudicate the Veteran's claim for a waiver of the overpayment taking into consideration any new evidence received following the September 2010 statement of the case, to include the February 2012 Report of General Information.  A Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




